COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ex parte Jesse Andrew Lopez

Appellate case number:      01-17-00586-CR

Trial court case number:    17-DCR-077033

Trial court:                268th District Court of Fort Bend County
       Represented by appointed counsel, appellant, Jesse Andrew Lopez, filed a notice
of appeal of the trial court’s order denying his pretrial habeas corpus application. We
abated the appeal and remanded the case to allow appellant to obtain a written order on
his application and the trial court to execute a certification of appellant’s right of appeal.
The district court clerk has filed a supplemental clerk’s record that contains a certification
showing that appellant has a right of appeal and an order denying his application for a
writ of habeas corpus. Appointed counsel has submitted a brief on appellant’s behalf.
       On September 6, 2017, the Clerk of this Court received appellant’s pro se “Notice
of New Lead Counsel and Appellant’s Pro Se Status,” stating that his counsel had
“performed inadequately in properly presenting his case, he does not agree to his services
or his claim of ‘Appellant’s Brief,’” and “nam[ing] himself as new lead counsel.”
Appellant also has submitted a pro se “Supplemental/Correction of Appellant’s Brief”
and a “Supplementation to Appellant’s Brief.” Appellant’s pro se documents reflect that
he has filed a motion to replace counsel in the trial court.
       Appointed counsel continues to represent appellant until discharged by the trial
court or the appeal is exhausted, and he is not entitle to hybrid representation. See TEX.
CODE CRIM. PROC. ANN. art. 26.04(j)(2) (Vernon Supp. 2016); Marshall v. State, 210
S.W.3d 618, 620 n.1 (Tex. Crim. App. 2006); Ex parte Taylor, 36 S.W.3d 883, 887 (Tex.
Crim. App. 2001). And, the record filed in this Court does not indicate that appellant has
been admonished regarding the dangers and disadvantages of proceeding pro se or made
an intelligent and voluntary waiver of his right to counsel on appeal. See generally TEX.
CODE CRIM. PROC. ANN. art. 1.051(g) (Vernon 2016); Goffney v. State, 843 S.W.2d 583,
584 (Tex. Crim. App. 1992).
       Accordingly, we direct the trial court to immediately conduct a hearing at which
appellant’s appointed counsel, Stephen A. Doggett, and a representative of the Fort Bend
County District Attorney’s Office shall be present. Appellant also shall be present for the
hearing in person or if incarcerated, at the trial court’s discretion, he may participate in
the hearing by closed-circuit video teleconferencing.1 We direct the trial court to:
          1) determine whether appellant wishes to pursue his appeal;
          2) if yes, determine whether appellant wishes to waive his right to counsel on
             appeal and proceed pro se after admonishing him regarding the dangers and
             disadvantages of self-representation;
          3) if yes, determine whether
             a) appellant’s waiver is intelligent and voluntary; and
             b) any decision by appellant to proceed pro se is in the best interest of
                 appellant, the State, and the administration of justice:
          4) if appellant wishes to waive counsel after being properly admonished, and
             the waiver is intelligent, voluntary, and in the best interest of appellant, the
             State, and the administration of justice, discharge appointed counsel;
          5) if appellant does not wish to represent himself or the trial court finds that
             self-representation would not be in the best interest of appellant, the State,
             and the administration of justice, determine whether he is:
             a) indigent and, if yes, continue the appointment of counsel Stephen A.
                 Doggett or appoint substitute appellate counsel, or
             b) not indigent and he has retained counsel to file a brief and represent him
                 on appeal, and, if so, the name, address, telephone number, and State
                 Bar number of retained counsel.
          6) make any other appropriate findings and recommendations; and
          7) issue written findings of fact, conclusions of law, and recommendations as
             to these issues, separate and apart from any docket sheet notations.
See TEX CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), (f), 26.04.
        The trial court shall have a court reporter, or court recorder, record the hearing.
The court reporter is directed to file the reporter’s record of the hearing no later than 30
days from the date of this order. If the hearing is conducted by video teleconference, an
electronic copy of the hearing shall be filed in this Court no later than 30 days from the
date of this order. The trial court clerk is directed to file a supplemental clerk’s record
containing the trial court’s findings, recommendations, and any orders with this Court no
later than 30 days from the date of this order.
      The appeal remains abated, treated as a closed case, and removed from this
Court’s active docket.


1      On his request, appellant and his counsel shall be able to communicate privately without
       being recorded or heard by the trial court or the State’s attorney.
       The court coordinator of the trial court shall set a hearing date and notify the
parties.
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court

Date: September 26, 2017